NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE



                               In re the Matter of:

                 KELSEY ANN PRUETT, Petitioner/Appellee,

                                         v.

               JOSHUA RYAN BELETZ, Respondent/Appellee.

                    ROBERT BELETZ, Intervenor/Appellant.

                            No. 1 CA-CV 16-0375 FC
                                FILED 4-11-2017


            Appeal from the Superior Court in Maricopa County
                           No. FC2011-006520
                 The Honorable Michael J. Herrod, Judge

                                   AFFIRMED


                                    COUNSEL

Robert Beletz, Cobb, CA
Intervenor/Appellant in Propria Persona

Holly L. Marshall, Phoenix
Counsel for Petitioner/Appellee
                        PRUETT et al. v. BELETZ
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1           Robert Beletz (“Grandfather”) appeals the superior court’s
order denying his motion to reinstate grandparent visitation rights. For
the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In 2011, Grandfather entered into a written agreement with
Kelsey Ann Pruett (“Mother”) and Joshua Ryan Beletz (“Father”) for
visitation with Granddaughter.1 In February 2014, Mother petitioned to
suspend Grandfather’s visitation, citing numerous concerns, including
erratic and threatening behavior, arrests, and drug usage. The superior
court found that an emergency existed and suspended Grandfather’s
visitation “until further order of the Court.”

¶3            On April 7, 2014, the grandparents, through counsel, filed a
“Motion to Withdraw as Intervenors.” The motion advised that they had
initially sought visitation because Father was in prison. Father had since
been released, and the grandparents asked that they “be removed as
Intervenors in the case and their separate legal rights as Grandparents be
terminated.” The superior court thereafter dismissed the underlying
grandparent visitation petition.

¶4            On April 7, 2016, Grandfather filed a motion seeking to
reestablish visitation. The superior court denied that motion, concluding
it did not “meet the requirements of Arizona Revised Statutes section
25-409 for a grandparent visitation petition.” Grandfather’s timely appeal
followed.




1      The child’s grandmother was also awarded visitation, but she is not
a party to this appeal.



                                    2
                         PRUETT et al. v. BELETZ
                          Decision of the Court

                              DISCUSSION

¶5           We review the superior court’s ruling for an abuse of
discretion. See Graville v. Dodge, 195 Ariz. 119, 128, ¶ 38 (App. 1999).
Grandparents seeking visitation must comply with statutory
requirements, including filing a petition that is “verified or supported by
affidavit” and that includes “detailed facts supporting the petitioner’s
claim.” A.R.S. § 25-409(D). Notice to the child’s parents is also
mandated.2 A.R.S. § 25-409(D)(1).

¶6           The superior court did not abuse its discretion by denying
Grandfather’s motion. The filing was neither verified nor supported by an
affidavit, and it lacked “detailed facts” demonstrating a basis for
grandparent visitation. The one-page motion stated:

      In February 2014 my daughter was removed from my wife’s
      care. I had not seen my daughter since July 2013 and she
      was removed by CPS in February 2014. My daughter being
      removed by/from CPS. A motion was brought before this
      court so I was not allowed to see [Grandaughter] because
      my disposition at that time wasn’t good for her to be
      exposed to.

      I have fulfilled all requirements by Dept of Child Safety
      including drug testing (no failed tests), domestic violence
      class. (Never have been convicted of any) and completed
      substance abuse rehabilitation. I would like my rights
      reinstated to spend time with my granddaughter.

¶7             On appeal, Grandfather does not articulate the legal issues
presented for our review or cite any legal authority. It is not this Court’s
responsibility to develop a party’s argument. Ace Auto. Prods., Inc. v. Van
Duyne, 156 Ariz. 140, 143 (App. 1987). A party must present significant
arguments, set forth his or her position on the issues raised, and include
citations to relevant authorities, statutes, and portions of the record. See
ARCAP 13(a)(6), (b)(1); see also Cullum v. Cullum, 215 Ariz. 352, 355 n.5,
¶ 14 (App. 2007) (Appellate courts “will not consider argument[] posited
without authority.”); Higgins v. Higgins, 194 Ariz. 266, 270, ¶ 12 (App.
1999) (holding a pro se litigant to the same standard as an attorney).


2    Grandfather’s petition reflects only that he mailed a copy to
Mother’s attorney.



                                     3
                         PRUETT et al. v. BELETZ
                          Decision of the Court

Grandfather also fails to address the deficiencies in his motion that led to
its denial. Under these circumstances, no basis exists for setting aside the
superior court’s order.

                              CONCLUSION

¶8           We affirm the judgment of the superior court. Mother seeks
an award of attorneys’ fees and costs on appeal pursuant to A.R.S.
§ 25-324(B)(2). In the exercise of our discretion, we will award a
reasonable sum of fees because Grandfather’s appeal is not “based on
law.” Mother is also entitled to recover her taxable costs. Both awards are
contingent on compliance with ARCAP 21.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        4